No. 12-14-00189-CR


TRACY RAY HASS                                             IE COURT OF APPEALS


VS.


STATE OF TEXAS                                       TYLER, TEXAS               /         -^{SD/sfr/ct

                                                                                    Apff29 20fi
TO THE HONORABLE JUSTICES OF SAID COURT:                             /      '
                                                                         CATHY kEP, TEXAS
       Attached please find State's Exhibits 15, 16, and 17 that youliaVeTe^tteffidli^liCLERK
according to your letter of April 23, 2015. These particular exhibits would not convert to
any valid extension that is accepted by the Court of Appeals.

       If you have any questions, please feel free to contact me.


                                             Respectfully submitted,


                                             /S/ Cindy Bardwell
                                             Cindy Bardwell, CSR, RPR
                                             Certification Number 5693
                                             59th Judicial District Court
                                             200 South Crockett
                                             Sherman, Texas 75090
                                             (903)813-4314
                                             bardwellc@co.grayson.tx.us